                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DMSION
                                   No. 7:19-CV-88-D


  CALVIN TYRONE NORTON,                            )
                                                   )
                                  Plaintiff,       )
                                                   )
                      v.                           )                  ORDER
                                                   )
  COLUMBUS COUNTY BOARD OF                         )
  ELECTIONS, et al.,                              (}
                                                   )
                                  Defendants.      )


         On May 3, 2019, Calvin Tyrone Norton (''Norton" ot ''plaintiff"), proceeding pro se, filed

 this action challenging the November 2018 election for the office of Sheriff of Columbus County,

 North Carolina [D.E. 1]. Pursuant to Federal Rule of Civil Procedure 19, Norton moves forjoinder

 of the North Carolina State Board of Elections and its members (''NCSBOE") as defendants [D.E.

  11 ]. All defendants except Leslie Macrae Dowless and Lewis Hatcher move to dismiss the

 complaint. See [D.E. 22, 28, 36, 54, 66, 68, 70, 83, 96, 98, 106]. 1 Norton moves for entry of default

 against defendant Dowless [D.E. 48], to s1rike certain defense pleadings and to disqualify defense

 counsel [D.E. 86], for a temporary restraining order or preUminary injunction and hearing [D.E. 50,

 51 ], and for summary judgment or partial summary judgment against defendant Jody Steadman

 Greene [D.E. 114]. As explained below, the court dismisses the federal claims, denies plaintiff's

 motions, and declines to exercise jurisdiction over the state-law claims.




         1
            The court grants the motions of defendants Brenden Jones and Danny Earl Britt, Jr., for
r leave to file manually [D.E. 100-101 ].
                                                   I.

        Norton is a citizen and resident ofColumbus County, North Carolina, and "a register[ed] and

qualified voter[.]" Compl. [D.E. l]    ,r 1.   In February 2017, defendant Greene filed to run as a

candidate in the 2018 election for the office of Sheriff of Columbus County. See id. at ,r,r 17, 33.

In February 2018, Greene amended his notice of candidacy ''to certify his 'nickname[.]'" Id. at ,r 34.

Norton alleges that Greene is not a resident of Columbus County, and that Greene's notice of

candidacy was "'VOID' and improper'' because it was "deface[d] ... in fraudulent intent" to indicate

that it was :filedin2018 rather than in 2017. Id. at,r,r 17, 35, 37-38, 89-95. Norton also alleges that

defendant Worley, ~ attorney in private practice, assisted Greene in fraudulently obtaining residency

by ''prepar[ing] a warrant deed" for real property with "knowledge that Greene ha[d] not exchange[d]

his tax status with the Tax Assessment Office of Columbus County as ... required as a matter of

law[.]" Id. at ,r,r 27, 85-87. Norton also contends that the Columbus County Board of

Commissioners "had a legal duty to investigate the matter of [Greene's] residency[.]" Id. at ,r 140.

Norton names the Columbus County Board of Commissioners, each of its members, and its legal

counsel as defendants. See id. at ,r,r 8-15, 24.

       After winning the Republican primary in May 2018, Greene hired defendants Red Dome

Group, Inc., Dowless, and Scott Andrew Yates. See id at ,r 42. Norton alleges that these defendants

"collected absentee ballots illegally from numerous citizens of Columbus County by handling

unsealed ballots, throwing ballots not favorable for defendant Greene in the trash belonging to a

large percentage ofAFRICAN American Citizens in the intent to derail the 2018 Columbus County's

Election results to favor" Greene "and ultimately blocked the Plaintiff's fair right to vote in this

election process." Id. at ,r,r 49, 102, 210. Norton alleges that defendant Brenden Jones also hired

these defendants to assist with his own 2018 campaign for a state legislative seat and, along with

                                                   2
defendant Danny Earl Britt, Jr., "a NC State Senator representing Robeson and Columbus Counties

... [and] counsel of the record for defendant Brendan Jones ... , ran a joint campaign with" and

"held campaign.joint rallies for 2018 General Election on October 29, 2018, while knowing that

Greene lack residency or domicile here in Columbus County to run for the office of the sheriff."

Id. at ft 26, 50-51.

          Defendant Hatcher was the incumbent sheriffand Democrat candidate on the November 2018

ballot. See id. at ff 16, 40. "Plaintiff did cast a ballot in the 2018 Election." Id. at ft 101, 209. The

election between Greene and Hatcher was close. "[T]he vote tally fell less than 1% separating the

candidates and" Hatcher requested a hand recount, which "showed [Greene] to be ahead by 37

votes." Id. at ft 52-53. Several Columbus County voters filed protests with the Columbus County

Board of Elections ("CCBOE"),2 which conducted a hearing on November 30, 2018. See id. at ft

54-57. Norton appeared at the hearing ''to comment on this public matter and was refrained from

speaking further by the CCBOE and its members in violation ofNC. Gen. Stat. § 163A-l 178(c)(2)."

Id. at   ,r   55. During the hearing, the CCBOE "dismissed most of the election protests for

technicalities," and heard and rejected one protest. Id. at ft 58--60. "[A]t least 3 protests were

appealed to the State Board of Elections to be heard after such board resumes on January 31,

2019[,]" and ''the intentions of the protesters were made on the record as they informed the

[CCBOE] that they were appealing the decisions made during that session." Id. at ,r 62, 68. On

December 10, 2018, the CCBOE issued an order dismissing the protests. See id. at ,r 63. On

December 18, 2018, Norton ''filed an internal complaint still pending with the [NCSBOE],




         2
        Norton names the CCBOE, each member ofthe CCBOE, and legal counsel for the CCBOE
as defendants. See Compl. at ff 2-7, 24.

                                                   3
pertinently to the matter to ... stop the certifications of ... Greene[.]" Pl. Mot. Joinder [D.E. 11]

4.
        On December 3, 2018, a state court judge administered the oath of office to Greene even

though Greene "did not have a Certificate of the Election from the" CCBOE, and the judge refused

to sign ''the oath per NCGS § 11-7.1." Compl. at ,r,r 63-64. Norton alleges that the CCBOE

Director and legal counsel ''told [Greene] to go and conduct a swear in [sic] ceremony, knowing0"

that there w~ questions about the election and Greene's residency and that the CCBOE had not yet

certified the election results. Id. at ,r 119. Defendant "Jones signed the Oath of Office ... knowingly .

that he did not administer the oath .... and cannot attest that [Greene] appeared before him to take

the oath[.]" Id. at ,r,r 63, 6~6, 121-122. But see Deft. Worley Mot. Dismiss, Ex. 3 [D.E. SS-4]

1S (oath of sheriffsigned by Greene and Jones); Pl. Mot. TRO, Ex. [D.E. S0-2]. DefendantJess Hill,

the Columbus County clerk of court, "knew the oath was void, [but] certified [the] oath as a True

Copy, file0 stamped the oath being at 7:17 AM on December 3, 2018 before the Columbus County

Courts opened at 8:30 AM and before the ceremony ever begun at 10:00 AM in bad faith." Compl.

at ,r 67; see Deft. Worley Mot. Dismiss, Ex. 3 [D.E. SS-4] 1S; Pl. Mot. TRO, Ex. [D.E. S0-2].

Norton contends that Hill "had no lawful duty as the Clerk of Superior Court to maintain such

records as ... the Oath of Sheriff pursuant to NC Gen Stat.§ 1S3A-26." Compl. at ,r 12S.

        After taking the oath ofoffice, Greene ''refuse[d] to 'step aside' and discharge his duties with

cdminal intent pending the appeals to the State Board of Elections in contravention to state law

while placing the citi7.ens of Columbus County at grave risk . . . . [ofj potential civil unrest and

increasing civil liability .... [and] chaos in the rule of law." Id. at ,r,r 69-71. Hatcher filed suit "in

a Columbus County Superior Court over the title ship of Sheriff per Chapter 41," but when both

parties ''reached ... confidential settlement to await the findings of the County and State Board of

                                                    4
Elections," Hatcher dismissed his action. Id. at ft 72-73; see Deft. Worley Mot. Dismiss, Ex. 3

[D.E. 55-4] 1-16.

        On March 25, 2019, the NCSBOE remanded one protest to the CCBOE, which conducted
                                                                                          '
a hearing on April 3-4, 2019. See Compl. at ft 74, 134; NCSBOE Defts.' Resp. Opp'n Mot.

Joinder, Ex. A [D.E. 58-1] 2. Norton alleges that Greene and Herring, Greene's chiefdeputy sheriff,

"allowed numerous Greene supporters to threaten Plaintiffwith verbal and physical assaults capture

on video in the intent to crlrnina11y intimidate Plaintiff as a witness" during the first day of the

hearing and that Greene, Herring, and Worley prohibited Norton from entering the hearing on the

second day. Compl. at ft 134-37. On April 10, 2019, the CCBOE "decided that [Greene] lacks

residency and domicile to run for the office of Columbus County Sheriff." Id. at 175; see NCSBOE

Defts.' Resp. Opp'n Mot. Joinder, Ex. A [D.E. 58-1] 4-5, 13-24. Hill and the protester appealed

the CCBOE's decision to the NCSBOE. See NCSBOE Defts.' Resp. Opp'n Mot. Joinder, Ex. A

[D.E. 58-1] 1. On May 29, 2019, the NCSBOE reversed the CCBOE's determination as to Greene's

residency and directed the CCBOE to "issue Greene a certificate of election ... unless otherwise

ordered by a court of competent jurisdiction." Id. at 15. The NCSBOE also concluded that

"substantial evidence does support Appellants' claim that certain irregularities and perhaps even

misconduct did occur in Columbus County," but ''that information provided at the hearing before

the State Board did not amount to substantial evidence that a violation of election law, irregularity,

or other misconduct occurred sufficient to cast doubt on the outcome in any contest." Id. at~7. On

June 7, 2019, the protester filed a notice ofappeal to Wake County Superior Court and moved to stay

certification of the election. See Deft. Worley Mot. Dismiss, Ex. 6 [D.E. 55-7]; Deft. Britt Mot.

Dismiss, Bxs. 7-8 [D.E. 65-13, -14]. On June 13, 2019, the CCBOE certified Greene's election.

See NCSBE Defts.' Resp. Opp'n Mot. Joinder, Ex. F [D.E. 58-6]. On June 14, 2019, the Wake

                                                  5
County Superior Court denied the protester's request for a stay of certification. See Deft. Britt Mot.

Dismiss, Ex. 9 [D.E. 65-15].

        In connection with Greene's candidacy, the election, and its aftermath, Norton asserts

procedural due process claims under 42 U.S.C. § 1983, a conspiracy claim under 42 U.S.C. §

1985(3), a First Amendment claim under 42 U.S.C. § 1983, and various state-law claims. See

Compl. at ft 78-245. Norton seeks declaratory relief, injunctive relief, and punitive damages. See

id. at ft 246--289.

                                                   II.

        A motion to dismiss under Federal Rule of Civil Procedure 12{b)(l) tests subject-matter

jurisdiction, which is the court's "statutory or constitutional power to adjudicate the case." Steel Co.

v. Citizens for a Better Env't, 523 U.S. 83, 89 (1998) (emphasis omitted); see Holloway v. Pagan

River Dockside Seafood, Inc., 669 F.3d 448, 453 (4th Cir. 2012); Constantine v. Rectors & Visitors

of George Mason Univ., 411 F.3d 474, 479-80 (4th Cir. 2005). A federal court ''must determine that

it has subject-matter jurisdiction over the case before it can pass on the merits of that case."

Constantine, 411 F.3d at 479-80. "[T]he party invoking federal jurisdiction bears the burden of

establishing its existence." Steel Co., 523 U.S. at 104; see,~ Evans v. B.F. Perkins Co., 166 F.3d

642,647 (4th Cir. 1999). In considering a motion to dismiss for lack of subject-matter jurisdiction,

the court may consider evidence outside the pleadings without converting the motion into one for

summary judgment. See, ~ Richmond. Fredericksburg & Potomac R.R. v. United States, 945

F.2d 765, 768 (4th Cir. 1991).

       To invoke the power of a federal court, a plaintiff must demonstrate that he has standing

under Article m of the Constitution. See Doe v. Obama, 631 F.3d 157, 160 (4th Cir. 2011); White

Tail Park. Inc. v. Stroube, 413 F.3d451, 458-59 (4th Cir. 2005). Articleillstanding"implicatesthe

                                                   6
court's subject-matter jurisdiction." South Carolina v. United States, 912 F.3d 720, 726 (4th Cir.

2019). To establish Article ID standing, a plaintiff must show that "(l) [the plaintiff] has suffered

an injmy in fact that is (a) concrete and particularized and (b) actual or jmminent, not conjectural or

hypothetical; (2) the injmy is fairly traceable to the challenged action of the defendant; and (3) it is

likely, as opposed to merely speculative, that the injmy will be redressed by a favorable decision."

Friends of the Earth. Inc. v. Laidlaw Envtl. Servs. (fOC), Inc., S28 U.S. 167, 180-81 (2000); see

Gill v. Whitford, 138 S. Ct. 1916, 1929 (2018); Lujan v. Defs. of Wildlife, S04 U.S. SSS, S60-61

(1992); Doe, 631 F.3d at 160. These requirements are ''the irreducible constitutional mjnjmum of

standing." Lujan, S04 U.S. at S60.

       lnjmy-in-fact is the ''first and foremost'' of the three requirements of Article ID standing.

Spokeo, Inc. v. Robins, 136 S. Ct. 1S40, 1S47 (2016) (alteration omitted). ''To establish injmy in

fact, a plaintiff must show that he or she suffered an invasion of a legally protected interest that is

concrete and particularized and actual or jmmjnent, not conjectural or hypothetical." Id. at 1S48

(quotations omitted); see Deal v. Mercer Cty. Bd. of Educ., 911 F.3d 183, 187 (4th Cir. 2018), cert.

denied, 140 S. Ct. 111 (2019). Moreover, the defendant's actions must "affect the plaintiff in a

personal and individual way." Lujm S04 U.S. S60 & n.1. In contrast, a defendant's actions do not

constitute an injmy for purposes of Article ID standing if the alleged injmy is "a general interest

common to all members ofthe public." Ex Parte Levitt, 302 U.S. 633, 634 (1937) (per curiam); see

Gill, 138 S. Ct. at 1929--30; Lance v. Coffman, 549 U.S. 437, 439-42 (2007); Baker v. Carr, 369

U.S. 186,206 (1962).

       As for Norton's section 1983 procedural due process and section 198S claims, Norton

essentially alleges that the state defendants have not followed North Carolina law governing the

process for conducting the Columbus County Sheriff's election. This injmy, however, "is precisely

                                                  7
the kind of undifferentiated, generalized grievance about the conduct of government'' that the

Supreme Court has consistently held does not meet the requirements of standing. Coffman, 549 U.S.

at442; seeDyerv. Maryland StateBd. ofEduc., 187F. Supp. 3d599, 610 (D. Md. 2016), aff'd, 68S

F. App'x 261 (4th Cir. 2017) (per curiam) (unpublished); see also Rudisill v. N. Carolina State Bd.

of Elections, No. 3:19-CV-226-RJC-DSC, 2019 WL 419718S, at •2 (W.D.N.C. Sept. 4, 2019)

(unpublished), ~ and recommendation adopted, 2019 WL S021420 (W.D.N.C. Oct. 8, 2019)

(unpublished); Myart v. Cicy: of San Antonio, No. SA-19-CV-00906-OLG, 2019 WL 4962S73, at

•s (W.D. Tex. Oct. 7, 2019) (unpublished); Fischerv. Cruz, No. 16-CV-1224(JS)(ARL), 2016 WL
1383493, at •2-3 (E.D.N. Y. Apr. 7, 2016) (unpublished) (collecting cases); cf. Little v. StTange, 796

F. Supp. 2d 1314, 1327-28 (M.D.Ala. 2011). Thus, the court dismisses Norton's section 1983 and

section 198S claims for lack ofjurisdiction.

       As for Norton's First Amendment claim under 42 U.S.C. § 1983, the CCBOE defendants

respond that they are entitled to qualified immunity. See [D.E. 71] 10-12. The CCBOE defendants

are entitled to qualified immunity under section 1983 unless "(1) they violated a federal statutory or

constitutional right, and (2) the unlawfulness of their conduct was clearly established at the time."

District of Columbia v. Wesby, 138 S. Ct. S77, S89 (2018) (quotation omitted). "'Clearly

established' means that, at the time of the [official's] conduct, the law was sufficiently clear that

every reasonable official would understand that what he is doing is unlawful." Id. (quotation

omitted); see Cicy: of Escondido v. Emmons, 139 S. Ct. S00, S03-04 (2019) (per curiam); Kisela v.

Hughes, 138 S. Ct. 1148, 11S2-S3 (2018) (per curiam); Hernandez v. Me~ 137 S. Ct. 2003, 2007

(2017) (percuriam); Ziglarv. Abbasi, 137 S. Ct. 1843, 1866-67 (2017); Whitev. Pauly. 137 S. Ct.

S48, S51-S2 (2017) (per curiam); Mullenix v. Luna, 136 S. Ct. 30S, 308--09 (201S) (per curiam);

Taylorv. Barkes, 13S S. Ct. 2042, 2044-4S (201S) (per curiam); Ci1y & Cty. ofS.F. v. Sheehan, 13S

                                                  8
S. Ct. 1765, 1774 (2015); Carroll v. Carman, 574 U.S. 13, 16--17 (2014) (per curiam); Reichle v.

Howards. 566 U.S. 658, 664 (2012); Pearson v. Callahan, 555 U.S. 223,231 (2009); Adams v.

Ferguson, 884 F.3d 219, 226 (4th Cir. 2018).

        Although the Supreme Court "does not require a case directly on point for a right to

be clearly established, existing precedent must have placed the statutory or constitutional question

beyond debate. In other words, immunity protects all but the plainly incompetent or those who

knowingly violate the law." Kisela. 138 S. Ct. at 1152 (quotation and citation omitted); see Wesby,

138 S. Ct. at590;Abbasi, 137 S. Ct. at 1867; White,137 S. Ct. at551;Ashcroftv. al-Kidd, 563 U.S.

731, 741 (2011). In the Fourth Circuit, "existing precedent'' includes precedent ofthe United States

Supreme Court and the Fourth Circuit. See Doe ex rel. Johnson v. S.C. De_p't of Soc. Servs., 597

F.3d 163, 176 (4th Cir. 2010).3

        Even assuming that Norton's right to speak in a limited public forum was clearly established

on November 30, 2018, neitherexistingprecedentofthe United States Supreme Court nor the Fourth

Circuit clearly established that the CCBOE defendants could not, after Norton's time to speak at

hearing had ended, prevent Norton from speaking again at the hearing on November 30, 2018. See,

~    Christian.Legal Soc. Chapter of the Univ. of Cal. v. Martinez, 561 U.S. 661, 679-97 (2010);

Good News Club v. Milford Cent Sch., 533 U.S. 98, 106--07 (2001); Rosenberger v. Rector &

Visitors of Univ. of Va., 515 U.S. 819, 828--37 (1995); Cornelius v. NAACP Legal Def. & Educ.

Fund, Inc., 473 U.S. 788, 800-11 (1985); Perry Educ. Ass'n v. Perry Local Educators' Ass'n, 460



       3
         The United States Supreme Court has held that its precedent qualifies as controlling for
purposes ofqualified immunity. See Wesby, 138 S. Ct. at 591-93. The Supreme Court has reserved
judgment on whether decisions of a federal court of appeals are a source of clearly established law
for purposes of qualified immunity. See id.; Kisela. 138 S. Ct. at 1152-54; Taylor, 135 S. Ct. at
2044-45; Sheehan, 135 S. Ct. at 1776; Carroll, 574 U.S. at 16--17

                                                 9
U.S. 37, 46-53 (1983). Accordingly, even if Norton has sufficiently alleged a First Amendment

claim against the CCBOE defendants, the CCBOE defendants are entitled to qualified immunity.

Accordingly, the court dismisses Norton's First Amendment claim against the CCBOE defendants.

       In light of the dismissal of Norton's federal claims, the court declines to exercise

supplemental.jurisdiction over any state-law claims, and dismisses those claims without prejudice.

28 U.S.C. § 1367(c)(3); see Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343,350 n.7 (1988); United

Mine Workers ofAm. v. Gibbs, 383 U.S. 715, 726 (1966); ESAB Grp., Inc. v. Zurich Ins. PLC, 685

F.3d376, 394 (4th Cir. 2012); Shanaghan v. Cahill, 58 F.3d 106,110 (4th Cir. 1995). Accordingly,

the court denies Norton's motions for joinder and summary judgment.

                                                 m.
       As for Norton's motion for entry of default against defendant Dowless, Norton's service of

process was deficient because he personally sent Dowless a copy ofthe summons and complaint via

certified mail, which he attests to in the affidavit of service he filed with the court. See [D.E. 12]

1-2. Federal Rule of Civil Procedure 4(c)(2) provides that, "[a]ny person who is at least 18 years

old and not~ rumy may serve a summons and complaint." Fed. R. Civ. P. 4(c)(2) (emphasis added).

Therefore, "[e]ven when service is effected by use of the mail, only a nonparty can place the

summons and complaint in the mail." Constien v. United States, 628 F.3d 1207, 1213 (10th Cir.

2010); see Pitts v. O'Geazy, No. 5:13-CV-116-D, 2014 WL 229350, at *4 (E.D.N.C. Jan. 21, 2014)

(unpublished); Knotts v. Univ. ofN.C. at Charlotte, No. 3:08-CV-478, 2011 WL 650493, at *8-9

(W.D.N.C. Feb. 10, 2011) (unpublished). Thus, the court lacks personal jurisdiction over Dowless

until Norton effects proper service of process or obtains waivers of service under Rule 4(d). See,

e.g.• M:w;phy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999). Although

proceeding prose, Norton must comply with the Federal Rules of Civil Procedure. See, e.g.•

                                                 10
. Baldwin Czy. Welcome Ctr. v. Brown, 466 U.S. 147, 149--S2 (1984) (per curiam); Sys. Signs

 Suwlies v. U.S. De_p't of Justice, 903 F.2d 1011, 1013-14 (5th Cir. 1990) (per curiam). Moreover,

 although the court enjoys some discretion in enforcing Rule 4 when there is actual notice, ''the rules

 are there to be followed, and plain requirements for the means of effecting service of process may

 not be ignored." Arm.co, Inc. v. Penrod-Stauffer Bldg. Sys., Inc., 733 F.2d 1087, 1089 (4th Cir.

 1984).

          Rule 4(m) permits the court to extend the time for service when a plaintiffshows good cause

 for the failure to properly serve. "[C]ourts generally allow prose plaintiffs a chance to remedy

technical insufficiencies in service of process." Thomas v. Nelms, No. l:09-CV-491, 2013 WL

 S93419, at •1 (M.D.N.C. Feb. 14, 2013) (unpublished) (emphasis added); see Knotts, 2011 WL

 6S0493, at• 9. The court need not do so here, however, due to fundamental defects in the

complaint. Therefore, the court denies Norton's motion for entry of default.

          As for Norton's motion for a temporary restraining order or preHmjnary injunction, the court

has considered the motions under the governing standard See,~ Fed. R. Civ. P. 6S(a}-{b);

Benisekv. Lam.one, 138 S. Ct. 1942, 1943-4S (2018) (percuriam); Winterv. Nat. Res. Def. Council,

Inc., SSS U.S. 7, 20 (2008); Real Truth About Obama, Inc. v. FEC, 57S F.3d 342, 346 (4th Cir.

2009), vacated, S59 U.S. 1089 (2010), reissued in relevant pan, 607 F.3d 35S (4th Cir. 2010) (per

curiam). Norton has not plausibly alleged that he is likely to succeed on the merits, that he is likely

to suffer irreparable harm absent injunctive relief, that the balance of equities tips in his favor, or that

an injunction is in the public interest. Thus, the court denies the motion, and denies Norton's motion

for a hearing as moot.

          The court has considered Norton's motion to disqualify defense counsel and "' oust' parties

responses and pleadings" under the governing standard. See,~ Chambers v. NASCO, Inc., 501

                                                    11
U.S. 32, 55 (1991); Wheat v. United States, 486 U.S. 153, 159-63 (1988); Six v. Generations Fed.

Credit Unio~ 891 F.3d 508, 519-22 (4th Cir. 2018); United States v. Williams, 81 F.3d 1321,

1324--25 (4th Cir. 1996); Shaffer v. Farm Fresh. Inc., 966 F.2d 142, 146 (4th Cir. 1992); He_pbum

v. Workplace Benefits, LLC, No. 5:13-CV-441-BO, 2014 WL 1513157, at *2 (E.D.N.C. Apr. 16,
                                                                                 -
2014) (unpublished). The motion lacks merit. See, e.g., Anderson v. Cahill, 417 F. App'x 92, 93

(2d Cir. 2011) (unpublished); Karahalois v. Horry Cty. Council, No. 4: 17-393-RBH-TER, 2017 WL

5256899, at *2-3 (D.S.C. Nov. 13, 2017) (unpublished); Wright v. Williamsburg Area Med.

Assistance Corp., No. 4:12-CV-152, 2013 WL 12184285, at *1 (E.D. Va. Apr. 9, 2013)

(unpublished). Accordingly, the court denies Norton's motion.

        Several defendants seek a prefilinginjunctionagainstNorton under28 U.S.C. § 1651(a). See

Mem. Supp. Deft. Worley's Mot. Dismiss [D.E. 55] 15-17; Mem. Supp. Deft. Britt's Mot. Dismiss

[D.E. 97] 17-19; Mem. Supp. Deft. Jones's Mot. Dismiss [D.E. 99] 9-12. The court has considered

the requests under Cromer v. Kraft Foods N. Am., Inc., 390 F.3d 812, 817-20 (4th Cir. 2004). A

court must approach issuing a prefiling injunction against a PIQ se plaintiff''with particular caution."

Id. at 818 (quotation omitted). In light of the entire record, the court declines to issue a prefiling

injunction. The court warns Norton, however, that future unsuccessful lawsuits filed in this district

may result in sanctions, including monetary sanctions, dismissal, and a prefiling injunction. See

Hathcock v. Navistar Int'l Transp. Corp.• 53 F.3d 36, 40-41 (4th Cir. 1995).

                                                  IV.

       In sum, the court GRANTS defendants Brenden Jones's and Danny Earl Britt, Jr. 's motions

for leave to file manually [D.E. 100-101]. The court GRANTS IN PART defendants' motions to

dismiss [D.E. 22, 28, 36, 54, 66, 68, 70, 83, 96, 98, 106] and DISMISSES WITHOUT PREJUDICE

plaintiff's due process claims under 42 U.S.C. § 1983 and conspiracy claims under 42 U.S.C. §

                                                  12
1985(3) for lack ofsubject-matterjurisdiction, and DISMISSES WITH PREJUDICE plaintiff's First

Amendment claim under 42 U.S.C. § 1983 due to qualified immunity. See.~ Allen v. Cooper.

895 F.3d 337. 342-43, 345-46. 356--58 (4th Cir. 2018). cert. granted, 139 S. Ct. 2664 (2019). The

court DECLINES to exercise supplemental jurisdiction over any state-law claims. and DISMISSES

WITHOUT PREJUDICE those claims. The court DENIES plaintiff's motions [D.E. 11, 48. SO. S1,

86, 114]. The clerk shall close the case.

       SO ORDERED. This JL. day of March 2020.



                                                         J S C. DEVER ill
                                                         United States District Judge -




                                               13
